     Case 2:13-cr-00368-JAD-VCF Document 133 Filed 11/26/18 Page 1 of 6


1    DAYLE ELIESON
     United States Attorney
2    CHRISTOPHER BURTON
     Assistant United States Attorney
3    Nevada Bar No. 12940
     501 Las Vegas Blvd. South, Suite 1100
4    Las Vegas, Nevada 89101
     PHONE: (702) 388-6336
5    FAX: (702) 388-5087
     Christopher.Burton4@usdoj.gov
6
                        UNITED STATES DISTRICT COURT
7
                             DISTRICT OF NEVADA
8                                   -oOo-
9     UNITED STATES OF AMERICA,                      Case No. 2:13-cr-00368-JAD-VCF

10                           Plaintiff,              Stipulation to Continue Calendar Call
                                                     and Trial Dates
11                vs.

12    William C. Thompson,
      John David Yoder, and
13    Eric Monsivais

14                          Defendants.

15         IT IS HEREBY STIPULATED AND AGREED, by and between DAYLE

16   ELIESON, United States Attorney, and Ellie Roohani and Christopher Burton,

17   Assistant United States Attorneys, counsel for the United States of America, and HEIDI

18   OJEDA and BRENDA WEKSLER, representing Defendant WILLIAM C. THOMPSON,

19   and JOHN DOLAN, representing Defendant JOHN DAVID YODER, that the calendar

20   call currently scheduled for November 26, 2018, at 4:00 p.m., and the trial date currently

21   scheduled for December 4, 2018, at 9:00 a.m., in the above-captioned matter, be vacated

22   and continued to a date and time to be set by this Honorable Court but no sooner than

23

24

                                                 1
         Case 2:13-cr-00368-JAD-VCF Document 133 Filed 11/26/18 Page 2 of 6


1    sixty days. 1

2             This stipulation is entered into for the following reasons:

3             1.      The parties have entered into negotiations for a global resolution of federal

4    cases involving Defendant Thompson in Nevada and Arizona. Government counsel needs

5    additional time to secure necessary approvals from both districts to resolve the case short

6    of trial.

7             2.      Defendant Monsivais still has not made his initial appearance in this

8    district due to California’s non-compliance with Court-issued writs.

9             3.      Counsel for the defendants need additional time to review discovery and

10   prepare for trial should the case proceed to trial.

11            4.      The parties agree to the continuance.

12            5.      The defendants are currently detained pending trial but do not object to a

13   continuance.

14            6.      Further, the additional time requested herein is not sought for purposes of

15   delay, but to allow counsel sufficient time within which to be able to effectively and

16   completely investigate the discovery materials provided.

17            7.      Additionally, denial of this request for continuance could result in a

18   miscarriage of justice. The additional time requested by this Stipulation is excusable in

19   computing the time within which the trial herein must commence pursuant to the

20   Speedy Trial Act, Title 18, United States Cody, Section 3161(h)(7)(A), considering the

21   factors under Title 18, United States Code, Section 3161(h)(7)(B)(i) and (iv).

22

23   1
      Counsel for JOHN DAVID YODER represents he is set to start a death penalty trial in January 2019 and February 4
     and 25 appear to be dates where he would most likely be available for the continued calendar call.
24

                                                             2
     Case 2:13-cr-00368-JAD-VCF Document 133 Filed 11/26/18 Page 3 of 6


1          8.    This is the seventeenth stipulation to continue filed herein.

2

3    DATED this 26th day of November, 2018.

4                                                        Respectfully submitted,
                                                         DAYLE ELIESON
5                                                        United States Attorney
              //s//                                             //s//
6    HEIDI OJEDA                                         ELHAM ROOHANI
     BRENDA WEKSLER                                      CHRISTOPHER BURTON
7    Counsel for Defendant                               Assistant United States Attorneys
     William C. Thompson
8
              //s//
9    JOHN DOLAN
     Counsel for Defendant
10   JOHN DAVID YODER

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                3
     Case 2:13-cr-00368-JAD-VCF Document 133 Filed 11/26/18 Page 4 of 6


1

2                         UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA
3
                                      -oOo-
4
      UNITED STATES OF AMERICA,                             2:13-cr-00368-JAD-VCF
5
                               Plaintiff,
6
                    vs.                                    ORDER
7
      William C. Thompson,
      John David Yoder, and
8
      Eric Monsivais
9
                              Defendants.
10
            Based on the pending Stipulation of counsel, and good cause appearing therefore,
11
     the Court finds that:
12
            1.      The parties have entered into negotiations for a global resolution of federal
13
     cases involving Defendant Thompson in Nevada and Arizona. Government counsel needs
14
     additional time to secure necessary approvals from both districts to resolve the case short
15
     of trial.
16
            2.      Defendant Monsivais still has not made his initial appearance in this
17
     district due to California’s non-compliance with Court-issued writs.
18
            3.      Counsel for the defendants need additional time to review discovery and
19
     prepare for trial should the case proceed to trial.
20
            4.      The parties agree to the continuance.
21
            5.      The defendants are currently detained pending trial but do not object to a
22
     continuance.
23

24

                                                   4
     Case 2:13-cr-00368-JAD-VCF Document 133 Filed 11/26/18 Page 5 of 6


1          6.     Further, the additional time requested herein is not sought for purposes of

2    delay, but to allow counsel sufficient time within which to be able to effectively and

3    completely investigate the discovery materials provided.

4          7.     Additionally, denial of this request for continuance could result in a

5    miscarriage of justice. The additional time requested by this Stipulation is excusable in

6    computing the time within which the trial herein must commence pursuant to the

7    Speedy Trial Act, Title 18, United States Cody, Section 3161(h)(7)(A), considering the

8    factors under Title 18, United States Code, Section 3161(h)(7)(B)(i) and (iv).

9          8.     This is the seventeenth stipulation to continue filed herein.

10         For all of the above-stated reasons, the ends of justice would best be served by a

11   continuance of the preliminary hearing date.

12                                  CONCLUSIONS OF LAW

13         The ends of justice served by granting said continuance outweigh the best interest

14   of the public and the defendant, since the failure to grant said continuance would be

15   likely to result in a miscarriage of justice, would deny the parties herein sufficient time

16   and the opportunity within which to be able to effectively and thoroughly prepare for

17   trial, taking into account the exercise of due diligence.

18         The continuance sought herein is excusable under the Speedy Trial Act, Title 18,

19   United States Code, Section 3161 (h)(7)(A), when considering the factors under Title 18,

20   United States Code, Section 3161(h)(7)(B)(i) and (iv).

21
                                              ORDER
22
           IT IS ORDERED that trial briefs, proposed voir dire questions, proposed jury
23

24
                                                  2
     Case 2:13-cr-00368-JAD-VCF Document 133 Filed 11/26/18 Page 6 of 6


1    instructions, and a list of proposed exhibits must be electronically submitted to the Court

2    by the ____ day of ______________________, 2019.

3          IT IS FURTHER ORDERED that the calendar call currently scheduled for

4    November 26, 2018, at the hour of 4:00 p.m., be vacated and continued to

5    _______________________, 2019, at the hour of ______ am/pm; and the trial currently

6    scheduled for December 4, 2018, at the hour of 9:00 a.m., be vacated and continued to

7    _______________________, 2019, at the hour of ______ am/pm.

8

9
     DATED ____ day of November, 2018.
10

11                                         _______________________________________
                                           THE HONORABLE JENNIFER A. DORSEY
12                                         UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20

21

22

23

24
                                                 3
